Citation Nr: 1131625	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  05-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Propriety of the amount of VA pension benefits the Veteran received from January 1, 2003 until April 30, 2004.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to January 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision rendered by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA) which amended the Veteran's monthly disability pension payments for 2003 and part of 2004.  The Veteran's claims file is under the jurisdiction of the Cheyenne, Wyoming RO.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

(The Board's decision on the issue concerning entitlement to an increase in non-service-connected pension benefits based on unreimbursed medical expenses for calendar year 2007 will be issued under separate cover.)


REMAND

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  This matter was most recently remanded in May 2007.  Unfortunately, the Board finds that there has not been substantial compliance with its remand directive.

Specifically, in the May 2007 remand directive, the Board noted that the record was incomplete and it was unable to make a decision regarding the propriety of the non-service-connected pension award for the time period from January 1, 2003 until April 30, 2004.  The RO was directed to pull together the required information, communicate with the Veteran to determine the nature of his claim, and following such, to issue a supplemental statement of the case, in which it clearly sets for the reasons for its decision.  

Subsequent to the Board's remand directive, the Veteran pursued another claim with the United States Court of Appeals for Veterans Claims.  Thereafter, while the RO performed an audit of his account, it does not appear that further action was taken on the issue of the propriety of the amount of VA pension benefits that the Veteran received from January 1, 2003 until April 30, 2004.  As such, this matter must be remanded to ensure compliance with the Board's prior remand directive.  

Finally, the Veteran's responses detailing his disagreement with various RO actions are vague and confusing.  The Veteran is directed to clearly set forth the basis of his disagreement that the amount of pension benefits the Veteran received from January 1, 2003 until April 30, 2004 was improper.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to clarify the nature of his disagreement with the amount of pension benefits received from January 1, 2003 until April 30, 2004.  

2.  Thereafter, the RO must ensure that the claims file contains all information necessary to calculate the amounts of monthly pension the Veteran was entitled to receive for the period from January 1, 2003 until April 30, 2004, and to corroborate the amounts he was actually paid.  Specifically, this should encompass: a) copies of the Veteran's EVR and medical expense reports for 2002 and 2003; b) documentation of issuance of the $468 retroactive check sent on or around May 5, 2004; c) the notice explaining the amendment of the Veteran's monthly pension payment to $299 ( as shown on the accounting appended to the March 2005 SOC); and d) any additional documents or information used in calculating the Veteran's initial and amended monthly pension amounts from January 1, 2003 to April 30, 2004.  The Veteran should be advised of date of issuance (and amount) of each check encompassing pension payments for the period of time in question, and should be asked to confirm that he received such checks.  If he disputes receipt of any check issued, documentation of issuance/his receipt of the check in question must be associated with the claims file.    

3.  The RO should then review the matter at hand in light of any additional information received.  If no revision in the Veteran's pension for the period of time in question is deemed necessary, the RO should issue an appropriate SSOC (that includes, once again, a clear and complete explanation of the monthly pension amount calculation process, and that there is no provision in the pension law for reimbursement of unreimbursed medical expenses, but that such are used to retroactively recalculate the amount of the prior year's entitlement).  

The Veteran should be advised that if he continues to disagree with the determination on appeal, for purposes of proper appellate consideration of his appeal he should specify whether he disagrees with the amount of pension to which he was entitled during the period of time in question, the amounts he actually received, or both.  After he has had the opportunity to respond, the case should be returned to the Board, if appropriate, for further appellate review.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



